USCA4 Appeal: 22-4152     Doc: 33-2           Filed: 10/03/2022   Pg: 1 of 4


                                                                        FILED: October 3, 2022

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                            ___________________

                                              No. 22-4152
                                        (8:21-cr-00167-HMH-1)
                                         ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        PATRICK FITZGERALD CLEMONS

                     Defendant - Appellant

                                            ___________________

                                                 ORDER
                                            ___________________

              Pursuant to Rule 244 of the South Carolina Appellate Court Rules, we respectfully

        certify the following questions of law to the Supreme Court of South Carolina:

              1. What mental state is required to commit South Carolina Assault and Battery
                 Second Degree, in violation of S.C. Code § 16-3-600; and
              2. What mental state is required to commit South Carolina Criminal Domestic
                 Violence of a High and Aggravated Nature, in violation of S.C. Code
                 § 16-25-65?

              We acknowledge that the Supreme Court of South Carolina may restate the

        questions. As we explain, no controlling South Carolina authority directly answers these

        questions. Moreover, the answers will determine whether Clemons qualifies as an armed

        career criminal and whether his currently imposed sentence exceeds the applicable
USCA4 Appeal: 22-4152      Doc: 33-2          Filed: 10/03/2022      Pg: 2 of 4


        statutory maximum. Therefore, the answers to the above-stated questions will be

        determinative of this appeal.

                                                      I.

               The relevant facts, as stated by the parties, are as follows:

                             In August 2021, a grand jury sitting in the District of
                      South Carolina charged Clemons in a four-defendant, six-
                      count superseding indictment. Later that month, Clemons
                      pleaded guilty without a written plea agreement to being a
                      felon in possession of a firearm.
                             A presentence investigation report (PSR) prepared for
                      sentencing determined Clemons was subject to a 15-year
                      mandatory minimum under the Armed Career Criminal Act, 18
                      U.S.C. § 924(e) (2020), based on two prior convictions for
                      South Carolina Criminal Domestic Violence of a High and
                      Aggravated Nature (CDVHAN) and one conviction for South
                      Carolina Assault and Battery Second Degree (AB2d). Clemons
                      objected to his armed career criminal designation, arguing
                      none of the three convictions is a predicate violent felony under
                      the Supreme Court’s recent decision in Borden v. United
                      States, 141 S. Ct. 1817, 1825 (2021), which held that a prior
                      conviction is an ACCA predicate only if the use of force
                      “against the person of another” was directed at, or targeted,
                      another individual.
                             The district court convened for sentencing in February
                      2022. It overruled Clemons’ objection and calculated the
                      Guidelines range to be 180 to 210 months. The court departed
                      downward three levels on the Government’s motion and
                      imposed a sentence of 145 months in prison. Clemons filed a
                      notice of appeal the same day. In his opening brief before this
                      Court, Clemons argues his CDVHAN and AB2d convictions
                      are not ACCA predicates under Borden because both crimes
                      can be committed with reckless or negligent conduct.

        Mot. Certify, ECF No. 30 (record citations omitted).

                                                      II.

               The Armed Career Criminal Act (ACCA), 18 U.S.C. 924(e), prescribes a 15-year

                                                      2
USCA4 Appeal: 22-4152      Doc: 33-2         Filed: 10/03/2022     Pg: 3 of 4


        mandatory sentence for any person who illegally possesses a gun who has three or more

        prior offenses for a violent felony. The Supreme Court in Borden v. United States, 141 S.

        Ct. 1817, 1825 (2021), clarified that an offense requiring only a mens rea of recklessness

        cannot qualify as a violent felony for purposes of ACCA.

              Neither of the two statutes of conviction relevant here, S.C. Code §§ 16-3-600 and

        16-25-65, describes the mens rea required for commission of the offense. Nor have we

        found controlling authority on this issue in the case law of South Carolina’s Supreme Court

        or Court of Appeals.

               Determination of the required mental state for commission of these two South

        Carolina offenses is necessary for the disposition of this appeal. The issue has arisen

        frequently in other cases since the Supreme Court’s decision in Borden as well. See, e.g.,

        United States v. Mack, No. 21-4191 (4th. Cir. docketed Apr. 22, 2021) (Assault and Battery

        First Degree); United States v. Samuel, No. 20-4427 (4th. Cir. docketed Aug. 19, 2020)

        (Assault and Battery of a High and Aggravated Nature); United States v. Blades, No. 21-

        4472, (4th. Cir. docketed Sept. 3, 2021) (Assault and Battery Second Degree and Criminal

        Domestic Violence Second Degree); United States v. Jenkins, No. 9:19-cr-438-DCN, ECF

        No. 74 (D.S.C. May 13, 2022) (resentencing stayed pending determination of mens rea for

        Assault and Battery Second Degree in Blades); United States v. Canada, No. 6:20-cr-

        00471-HMH, ECF No. 166 (D.S.C. Aug. 29, 2022) (Criminal Domestic Violence Third

        Degree); United States v. Thompson, No. 3:21-cr-00291-MGL-1, ECF No. 53 (D.S.C. Aug.

        23, 2022) (sentencing stayed pending determination of mens rea for Assault and Battery of


                                                    3
USCA4 Appeal: 22-4152      Doc: 33-2          Filed: 10/03/2022      Pg: 4 of 4


        a High and Aggravated Nature in Samuel and Blades); United States v. Brooks, No. 3:21-

        cr-00142-TLW, ECF No. 51 (D.S.C. May 4, 2022) (Assault and Battery of a High and

        Aggravated Nature).

               Accordingly, the facts presented in this appeal raise questions of South Carolina law

        for which there is no controlling precedent, and we are unable to predict with confidence

        how the Supreme Court of South Carolina would rule.

                                                     III.

               In light of the above, we respectfully request that the Supreme Court of South

        Carolina accept and answer the foregoing certified questions to provide the parties, the

        courts, future litigants, and the public with definitive guidance on these issues.

               We direct the Clerk of Court to forward a copy of this order under official seal to

        the Supreme Court of South Carolina.

               Entered with the concurrence of Judge Agee and Judge Diaz.



                                                                          QUESTIONS CERTIFIED



                                                              ______________________________
                                                                Honorable Barbara Milano Keenan
                                                                             Senior Circuit Judge




                                                      4